United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2621
                        ___________________________

                           Francisco Rodriguez-Quiroz

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                             Submitted: May 17, 2016
                              Filed: August 31, 2016
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

WOLLMAN, Circuit Judge.

      Francisco Rodriguez-Quiroz, a native and citizen of Mexico, was charged with
being subject to removal as an alien present in the United States without inspection
and without admission or parole. Following a total of twelve hearings spread over a
period of some fifty-five months, an immigration judge (IJ) sustained the charge,
denied Rodriguez’s request for adjustment of status, and granted his request for
voluntary departure. The Board of Immigration Appeals (BIA) upheld the IJ’s order
and dismissed the appeal. Rodriguez now petitions for review. We grant the petition
and remand the case to the BIA for further proceedings consistent with this opinion.

       Rodriguez entered the United States without inspection in 1986 and remained
in the country for three years. He received a ten-year tourist visa in 1992 and
thereafter made lawful entries in 1994 and 1995. After entering in 1995, he remained
in the United States until 1997. Rodriguez received a second ten-year tourist visa in
2002, entitled B1/B2 visa and border-crossing card (border-crossing card). When he
entered the United States on April 8, 2002, he settled in Rochester, Minnesota.
According to Rodriguez, he has lived in Rochester with his family since that time,
where he has owned and managed a grocery store. His wife of thirty years became a
lawful permanent resident in 2009 and, according to Rodriguez, a United States
citizen in 2015. Two of their children are United States citizens, and their third child
is a lawful permanent resident.

       Rodriguez testified that he traveled to Mexico in September 2004 to visit his
father and stayed for approximately fifteen days. When he returned to the United
States, Rodriguez flew from Mexico City to Tijuana. He entered the United States
through the San Diego, California, port of entry, as a passenger in a truck, and,
according to Rodriguez, immigration officials scanned his border-crossing card. He
arrived in San Ysidro, California, on October 6, 2004. A replacement I-94 form
confirms that Rodriguez entered the United States at the San Diego port of entry on
October 6, 2004, and indicates that he was authorized to remain in the United States
until April 3, 2005. Rodriguez maintains that he has not returned to Mexico since his
2004 visit and that he has remained in the United States since his lawful October 2004
entry.

       Rodriguez was arrested in Rochester for driving while impaired on March 8,
2009. Two days later, the Department of Homeland Security (DHS) served Rodriguez
with a Notice to Appear, charging him with being subject to removal under 8 U.S.C.

                                          -2-
§ 1182(a)(6)(A)(i) for having entered the United States without inspection and without
being admitted or paroled. The Notice to Appear alleged that Rodriguez had entered
the United States without inspection “at or near San Ysidro, CA, on or about October
2005” and that he was “not then admitted or paroled after inspection by an
Immigration Officer.” Rodriguez first appeared in Immigration Court for a hearing
on June 17, 2009, and was advised of the charges against him. He later retained
counsel.

       On November 13, 2009, the U.S. Citizenship and Immigration Services
(USCIS) approved Rodriguez’s daughter’s petition for alien relative that she had filed
on Rodriguez’s behalf. Rodriguez thereafter moved to terminate removal proceedings
so that he could adjust his status to that of a lawful permanent resident. Among the
exhibits he attached to the motion was a copy of a document entitled, “TECS II - I-94
Arrival/Departure Display.”1 The document indicated that Rodriguez had entered the
United States on October 6, 2004, and that he had departed by plane from Houston,
Texas, at 2:24 p.m. on January 21, 2005, on Continental Airlines flight 1424.2 The
TECS-II document did not indicate any later entries into the United States.



      1
       According to the government, “TECS is an updated and modified version of
the former Treasury Enforcement Communications System that is owned and
managed by the Customs and Border Protection (‘CBP’) agency, and is both an
information sharing platform and a system of records for law enforcement data.”
      2
       There were three TECS-II exhibits admitted in this case. Exhibit 4 was a one-
page document that Rodriguez submitted with his motion to terminate. Exhibit 14
was a one-page document that was offered by DHS. Exhibit 25 included six-pages
of TECS-II information that Rodriguez had received from CBP in response to his
Freedom of Information Act (FOIA) Request. The IJ and the BIA rejected
Rodriguez’s arguments that there were material differences in the three exhibits. We
agree with that administrative determination, for each of the exhibits indicates an
October 6, 2004, arrival and a January 21, 2005, departure. We will refer to the
TECS-II exhibits as the “TECS-II document.”

                                         -3-
       By written response dated January 4, 2010, DHS “advis[ed] the Immigration
Court that [DHS] does not oppose respondent’s motion seeking . . . to terminate this
proceeding.” The response was filed on January 7, 2010. The IJ, however, had
denied Rodriguez’s motion to terminate two days earlier, on January 5, 2010, stating,
“The Notice to Appear alleges a different entry date and the [TECS-II document]
reflects a departure date after the inspected admission. Facts need to be resolved.”

       The central dispute in Immigration Court thus became whether Rodriguez left
the United States on January 21, 2005. As the government explained in its brief to
this court, “a dispute arose as to whether Rodriguez’s most recent entry into the
United States was without being admitted or paroled, or if he had overstayed a prior
lawful entry on October 6, 2004[,] and remained without having departed since that
time.” Resolution of this dispute was crucially important to Rodriguez, because if the
IJ determined that Rodriguez left the country on January 21, 2005, and thereafter
entered without inspection and without admission or parole, he would be deemed
inadmissible and would be ineligible to adjust his status to that of a lawful permanent
resident. See 8 U.S.C. §§ 1182(a)(6)(A)(1); 1255(a).

        Rodriguez denied that he had entered the United States without inspection and
without admission or parole. During a hearing on February 3, 2010, he requested a
continuance to present to DHS evidence that he did not depart the United States on
January 21, 2005. The parties discussed a Record of Deportable Alien (I-213) that
was signed by Immigration Enforcement Agent Brad Burrows on March 10, 2009
(final I-213). The final I-213 stated, “SUBJECT claims to have last entered the U.S.
on or about October 2005 at or near San Ysidiro [sic], CA. SUBJECT was not
inspected or admitted by an Immigration Officer at a designated Point of Entry.”
Rodriguez argued that Agent Burrows did not speak Spanish very well and that
Burrows wrote down that Rodriguez had entered the United States in October 2005
despite the fact that Rodriguez told Burrows that he had entered in October 2004 or
2005.

                                         -4-
       During the next hearing, on June 23, 2010, Rodriguez again denied both that
he had departed on January 21, 2005, and that he had entered without inspection and
admission or parole in October 2005. He argued that the TECS-II document was
factually inaccurate and that he had provided DHS with documents that established
his presence in the United States on January 21, 2005, and continuously thereafter.
Counsel for the DHS agreed that the departure information set forth on the TECS-II
document “appears to be the heart of the issue.” DHS counsel also informed the IJ
that the Mexican Consulate had notified DHS of another Francisco Rodriguez Quiroz,
but that it refused to provide any further information about that person. After
discussing some of the evidence, the IJ again continued the matter, scheduling time
in August 2010 for a contested removal hearing.

       Before the hearing, Rodriguez moved for the issuance of a subpoena, requesting
that Agent Burrows be summoned to testify. The motion alleged that Burrows was
the source of inaccurate information set forth in the Notice to Appear. DHS opposed
the motion, arguing that the evidence was not essential to the resolution of the
proceedings, because once Rodriguez admitted alienage, “the burden of proof shifted
to [Rodriguez] to show time, place[,] and manner of entry.” The IJ denied the motion,
checking a box that stated, “The court agrees with the reasons stated in the motion.”
Also before the hearing, DHS submitted a witness list, requesting that Immigration
Enforcement Agent Jennifer Williams be permitted to testify. According to DHS,
Williams had “encountered [Rodriguez] . . . at the Olmstead [sic] County Jail on
March 9, 2009” and would testify “as to statements made by [Rodriguez], specifically
with regard to time, place[,] and manner of [his] last entry into the United States.”

       During the August 25, 2010, hearing, Rodriguez objected to the admission of
the final I-213 that had been completed by Agent Burrows. He sought to cross-
examine Burrows about the alleged errors in the document and establish that Burrows
was not fluent in Spanish. The IJ admitted the exhibit, stating that Rodriguez could
“present evidence relating to what information he disagrees with in the I-213” and that

                                         -5-
“if [Rodriguez] is going to testify concerning the inaccuracies in the I-213, I’ll have
his direct testimony versus an I-213.” The IJ also admitted a handwritten draft I-213
that was completed by Agent Williams on March 9, 2009 (draft I-213), and in which
Williams had written that Rodriguez last entered the United States in September 2004,
writing on the form, “Admit EWI.” According to the IJ, “EWI is a well-known
abbreviation for entry without inspection.” The IJ denied Rodriguez’s request that
Williams be required to testify, and DHS did not call her as a witness.

       The IJ reiterated that Rodriguez bore “the burden of establishing date, place,
and manner of entry” and that because there was evidence that he had departed the
United States on January 21, 2005, Rodriguez was required to prove “entry
subsequent to that date.” Rodriguez responded that he could not prove any subsequent
entry “because he did not leave on that date.” Instead, Rodriguez claimed that the
documentary evidence he presented—including bank and medical
records—established that he had remained in Rochester on January 21, 2005. The IJ
and DHS counsel then engaged in the following exchange about DHS’s evidence:

      [IJ:] [A]ll the Government has is the, the [TECS-II] print-out and
            whatever you’re going to offer as far as the testimony of the
            person who interviewed him in, in the prison or the jail?

      [A:] That’s right, Your Honor. . . . [My] perspective is the respondent
           appears to be utilizing the TECS record to demonstrate an entry
           in 2004, . . . the end goal in sight of being able to adjust status,
           and the question is if he rel[ies] on that entry in October of 2004,
           there is an exit associated with that date.

       When asked what evidence established that Rodriguez lawfully entered the
United States in October 2004, Rodriguez’s counsel replied that the replacement I-94
form established a lawful entry. The IJ pointed out that a problem arose if the TECS-
II document was the source of the information set forth in the I-94 because the TECS-
II document also showed a departure. After some discussion, the IJ stated, “I think

                                         -6-
we can safely say that he established that he entered with a border-crossing card on
October 6, 2004. So he’s got a lawful entry, but then we have to deal with this
departure information . . . .” The IJ inquired about the source of the departure
information set forth on the TECS-II document, since “the only thing that indicates
he ever left . . . was that one entry [on the TECS-II document].” Specifically, the IJ
asked DHS for an “explanation as to where this departure information comes from,
who provides it, and what documentation is used to verify it so we can determine how
reliable it is.”

       During the next hearing, held on September 29, 2010, DHS counsel stated that
DHS would not be able to disclose the source of the TECS-II information, stating
simply, “I believe that information is, is sensitive.” The IJ responded that she
“need[ed] to know how reliable [the TECS-II document] is.” DHS counsel then
argued that if the TECS-II document could be relied upon as proof of a lawful entry
in 2004, then it ought to be considered as proof of departure in 2005. After some
discussion about Rodriguez’s efforts to secure documents from an airline regarding
data included in the TECS-II database, the IJ said, “I need to know what the . . .
Government does, where that information comes from that the Government uses. . . .
It may not be the same thing that the airline does . . . .”

       At the outset of the next hearing, held on October 6, 2010, Rodriguez’s counsel
confirmed that the IJ wanted to hear testimony regarding Rodriguez’s admission into
and his continuous presence in the United States. The IJ stated that she also “want[ed]
to hear about the departure.” After counsel said, “[W]e’re here because of the TECS
notation about a January 21, ’05 departure,” the IJ replied, “Correct.” Accordingly,
Rodriguez’s testimony focused on the circumstances of his October 2004 entry and
on establishing that he did not depart in January 2005. He did not testify regarding
the draft or final I-213s.




                                         -7-
      Rodriguez testified that he did not depart the United States on January 21, 2005,
and that he had never permitted anyone else to use his border-crossing card.
Rodriguez also testified that his grocery store offered a check-cashing service and that
he withdrew cash from his business’s bank account approximately every other day in
2005. He produced handwritten deposit slips and counter-withdrawal forms from
January 2005 and testified that he himself filled out the documents and made the
deposits and withdrawals. He further testified that he was the only person authorized
to withdraw funds from his business’s bank account. Rodriguez submitted a post-
hearing request for a subpoena, seeking the testimony of the manager of the bank
where Rodriguez held an account for his business.

       The IJ held a brief hearing on November 1, 2010, during which the parties
discussed whether a subpoena for the bank manager should issue. Rodriguez
submitted the report of a forensic document examiner who had evaluated two of
Rodriguez’s deposit slips, both dated January 21, 2005. The examiner concluded that
it was “highly probable” that Rodriguez wrote the numerals appearing on the deposit
slips. The report defined “highly probable” as being equal to “the legal level of ‘proof
beyond a reasonable doubt,’” with the examiner being “virtually certain” of her
conclusion. Following the hearing, the IJ issued a subpoena compelling the testimony
of the bank manager.

      During a hearing on November 29, 2010, the bank manager testified regarding
the bank’s procedures for depositing and withdrawing funds. She testified that she
knew Rodriguez as a regular customer and had witnessed his signature many times.
According to her testimony, anyone can deposit funds into an account, but to
withdraw funds using a counter-withdrawal form, the customer must sign the form in
the presence of the teller at the time of the withdrawal. Before processing a
withdrawal, the teller must verify that the individual is authorized to withdraw funds
from the account. Accordingly, if the teller does not know the individual, the teller



                                          -8-
must verify the individual’s identity by checking a government-issued identification
card.

       The bank manager explained that tellers stamp deposit slips and counter-
withdrawal forms with the time and date of the transaction. The time stamp indicates
the time that the transaction occurred in the bank. The date stamp, however, indicates
the date that the funds were deposited into or withdrawn from the account.
Accordingly, because the bank does not process deposits and withdrawals when the
Federal Reserve is closed, the date stamp for a deposit or withdrawal made on a
Saturday reflects the next business day.

       The bank manager reviewed copies of deposit slips and counter-withdrawal
forms that Rodriguez had submitted to the bank in January 2005. Rodriguez had dated
the deposit slips by hand, two of which had handwritten dates of January 21, 2005.
The time and date stamps indicated that the bank processed the deposits on January
21 at 10:16 a.m. and 2:53 p.m.

       The bank manager reviewed counter-withdrawal forms that had handwritten
dates of January 19, 20, 22, and 24. The date stamps indicated that the withdrawals
were processed on January 19, 20, 24, and 25, however. The bank manager explained
that January 22, 2005, was a Saturday and that the date stamp indicated that the
withdrawal was posted to the account on Monday, January 24, 2005. With respect to
the form that was hand-dated January 24 and processed on January 25, however, the
bank manager explained that Rodriguez may have had the date wrong. The bank
manager also testified that, based on her familiarity with Rodriguez’s signature, the
signature on each of the counter-withdrawal forms was his. When asked on cross-
examination if it was possible that Rodriguez misdated the counter-withdrawal form
that had a handwritten date of January 22 but a date stamp of January 24, the bank
manager responded, “It’s a possibility, yes.”



                                         -9-
      In early 2011, Rodriguez moved to compel DHS to provide information
regarding how departures are entered into the TECS system. DHS responded that
same day, stating that it was “not going to be able to provide information regarding
the TECS II database.” The IJ denied the motion to compel without comment.

       The next hearing was held on May 23, 2011, at which Rodriguez objected to
the admission of exhibit 14, which included a copy of the TECS-II screen that
indicated a January 21, 2005, departure, arguing that it lacked foundation. DHS
responded that the document spoke for itself and that the IJ could decide the weight
to give the document. The IJ admitted the document and several other exhibits. To
Rodriguez’s counsel’s surprise, the IJ determined during the hearing that “while there
is ample evidence that the respondent was in the country both before and after the date
of the departure reflected in the Government’s records, there isn’t any evidence that
he was present in the United States on that [January 21, 2005,] date, and the fact that
there is a departure and no subsequent reentry is sufficient for me to sustain the, the
charge.” The IJ later reiterated, “[M]y finding is he left. So he’s got the burden to
show that he came – how he entered after that date.” Approximately two weeks later,
Rodriguez filed a motion to reopen the record so that he could present additional
evidence.

      Two years passed before the next hearing, which the IJ had scheduled to allow
Rodriguez to present “testimony from [his] witnesses who ha[d] not been given an
opportunity to testify.” At the beginning of the May 16, 2013, hearing, Rodriguez’s
counsel listed the witnesses he planned to call and stated that he also “would, if
possible, like to take testimony from [Rodriguez],” to which the IJ responded, “We
already did his testimony. I don’t want to go back and, and redo things that were
done. . . . . I wanted to make sure the record was complete [by] having the
respondent’s witnesses all be able to testify.” Thereafter, Rodriguez’s business
partner and Rodriguez’s wife testified that Rodriguez had not departed the United



                                         -10-
States since October 6, 2004.3 When asked whether Rodriguez could have left the
United States and not informed his business partner, the business partner replied,
“Well, everything is possible.” The IJ also admitted several exhibits during the
hearing, including Rodriguez’s application for adjustment of status and the third-party
checks that made up the entries set forth on the January 21, 2005, bank deposit slips.

       In its January 22, 2014, decision, the IJ determined that Rodriguez was subject
to removal, concluding that Rodriguez “ha[d] failed to establish that he [was] present
in the United States pursuant to a prior admission because he fail[ed] to meet with
clear and convincing evidence that he did not actually depart subsequent to a prior
admission.” The IJ stated that she had “two problems” with Rodriguez meeting his
burden of proof: First, the IJ determined that relying on the TECS-II document as
evidence of a lawful entry, but not as evidence of a subsequent departure was
problematic in light of the paucity of evidence “pointing to believing or not believing
the record in its entirety.” Second, the IJ determined that Rodriguez had failed to
establish that he did not depart after a lawful admission, stating, “While there is
evidence that [Rodriguez] was in the country prior to and subsequent to January 21,
2005, there is no evidence which the Court finds to be clear and convincing that he
was in fact present on January 21, 2005.” In other words, the IJ relied on the entry
information and the departure information set forth in the TECS-II document and
rejected Rodriguez’s argument that the TECS-II document was accurate only as to his
October 2004 entry. Ultimately, the IJ determined that, despite a voluminous record,
“looking at the evidence that directly relates to entries and departures, there is
basically nothing other than the one record that both parties rely on to support their
case.” The IJ thus sustained the charge of inadmissibility, denied the application for
adjustment of status, and granted Rodriguez’s request for voluntary departure.




      3
        Rodriguez’s wife’s testimony was confusing and not entirely consistent. The
IJ fairly determined that it was “not . . . completely reliable.”

                                         -11-
      Rodriguez appealed to the Board of Immigration Appeals (BIA), which
dismissed his appeal, agreeing with the IJ that Rodriguez had failed to show by clear
and convincing evidence that he was present in the United States pursuant to a lawful
admission.

       The BIA rejected Rodriguez’s claim that he had not left the United States since
his October 2004 entry. In doing so, the BIA cited the TECS-II document as evidence
that Rodriguez departed on January 21, 2005, and the draft and final I-213s as
evidence that he had entered the United States without inspection. After stating that
“in general, information contained on government documents is inherently trustworthy
and admissible,” the BIA determined that the evidence supported both a finding that
Rodriguez was inspected and admitted in 2004 and a finding that Rodriguez left the
United States in 2005.

       The BIA briefly recounted the evidence that Rodriguez was present in the
United States on January 21, 2005, including the testimony of his business partner, his
wife, and Rodriguez himself, and the evidence that Rodriguez had “visited the bank
on the days surrounding his alleged January departure.” Nevertheless, the BIA
discerned no error in the IJ’s determination that “the evidence of record provided clear
and convincing evidence that [Rodriguez] departed on January 21, 2005, and that he
was not admitted thereafter.”

       The BIA also indicated that the IJ could have considered the draft and final I-
213s as evidence that Rodriguez entered without inspection, but that the IJ instead
decided to consider those documents only “in conjunction with” Rodriguez’s
departures from the United States that pre-dated the alleged January 21, 2005,
departure. The BIA rejected Rodriguez’s argument that Agent Burrows incorrectly
recorded October 2005 as the date Rodriguez last entered, and it determined that the
differences between the draft and final I-213s “[did] not detract significantly from the
[final I-213’s] inherent trustworthiness.” Ultimately, the BIA determined that

                                         -12-
Rodriguez suffered no prejudice by not having an opportunity to testify about those
documents, stating:

      In any event, the Immigration Judge consider[ed] these forms only in
      conjunction with earlier departures made by [Rodriguez], not the one in
      January of 2005, material to this case. As these documents were not
      material to this entry [sic], the respondent was not prejudiced by not
      having an opportunity to testify concerning their preparation.4

Rodriguez’s appeal was dismissed on June 30, 2015. Rodriguez timely filed a petition
for review.

       “We review the BIA’s legal determinations de novo, but we accord substantial
deference to the BIA’s interpretation of the statutes and regulations it administers.”
Etenyi v. Lynch, 799 F.3d 1003, 1006 (8th Cir. 2015) (quoting Garcia-Gonzalez v.
Holder, 737 F.3d 498, 500 (8th Cir. 2013)). We will not disturb the BIA’s findings
of fact unless they are unsupported by substantial evidence, id., for “administrative
findings of fact are conclusive unless any reasonable adjudicator would be compelled
to conclude to the contrary.” Goswell-Renner v. Holder, 762 F.3d 696, 699 (8th Cir.
2014). In cases like this one, where the BIA adopts the findings and reasoning of the
IJ, we review the two decisions together. Etenyi, 799 F.3d at 1006.

      As set forth above, Rodriguez had applied to adjust his status to that of a person
admitted for permanent residence after his daughter’s petition for alien relative had
been granted by USCIS. Under 8 U.S.C. § 1255(a), “[t]he status of an alien who was
inspected and admitted or paroled into the United States . . . may be adjusted by the
Attorney General . . . to that of an alien lawfully admitted for permanent residence if,”
among other things, the alien “is admissible to the United States for permanent
residence.” Accordingly, as relevant here, the statute permits the adjustment of


      4
       We assume the BIA meant to write “departure” not “entry.”

                                          -13-
Rodriguez’s status so long as he “was inspected and admitted or paroled” and was
admissible. See id.

      The notice to appear charged that Rodriguez was inadmissible, however, as an
alien present in the United States without being admitted or paroled. See id.
§ 1182(a)(6)(A) (“An alien present in the United States without being admitted or
paroled . . . is inadmissible.”). Rodriguez admitted that he was a citizen of Mexico,
which satisfied the government’s burden of establishing Rodriguez’s alienage. 8
C.F.R. § 1240.8(c). The burden of proof thereafter shifted to Rodriguez to establish
by clear and convincing evidence that he was “lawfully present in the United States
pursuant to a prior admission.” 8 U.S.C. § 1229a(c)(2)(B); 8 C.F.R. § 1240.8(c).

       This appeal centers on the IJ’s determination that Rodriguez failed to prove by
“clear and convincing [evidence] that he was in fact present on January 21, 2005.”
Whether Rodriguez was present on January 21, 2005, is a finding of fact and is thus
conclusive unless any reasonable adjudicator would be compelled to conclude to the
contrary. The TECS-II document was the only evidence that the IJ relied upon in
finding that Rodriguez had departed the United States on January 21, 2005. As set
forth earlier, the TECS-II document indicated that Rodriguez departed by plane from
Houston, Texas, at 2:24 p.m. on January 21, 2005, on Continental Airlines flight 1424.
The government urges us to grant the TECS-II document a “presumption of
regularity” because it “provided information from government records prepared by
public officials.” The government describes TECS-II documents as “presumptively
reliable” because they are “produced by public officials during the ordinary course of
their duties.” See Kim v. Holder, 560 F.3d 833, 836 (8th Cir. 2009) (determining that
certain evidence was “presumptively reliable as produced by public officials during
the ordinary course of their duties”).




                                        -14-
       While the record supports the assertion that a public official printed the TECS-
II document from a government computer system,5 it does not necessarily support an
assertion that the departure information derived from a public official or from
government records. As set forth above, DHS provided no foundation for the TECS-
II document, despite the IJ’s request for an explanation of how the departure
information came to be recorded in the TECS system and the IJ’s comment that she
would not be able to assess the reliability of the departure information without such
an explanation. Moreover, Rodriguez had asserted that the information may have
originated from the air carrier and not from any public official. Rodriguez’s concern
seems to be well founded in light of entries in the Federal Register indicating that air
carriers report itinerary information of certain passengers to Customs and Border
Protection (CBP), which then maintains that information in the TECS system. See
Privacy Act of 1974; U.S. Customs and Border Protection—Border Crossing
Information; System of Records, 73 Fed. Reg. 43,457-01 (July 25, 2008) (giving
notice that CBP established a system of records to “receive and maintain border
crossing information on travelers who are admitted or paroled into the United States,”
that the information includes “certain itinerary information provided by air and sea
carriers,” and that the maintenance of the border crossing information previously was
covered by a “system of records notice” called Treasury Enforcement
Communications System (TECS)); Privacy Act of 1974, as Amended: System of
Records, 66 Fed. Reg. 52,984-01 (Oct. 18, 2001) (stating that TECS contains “[e]very
possible type of information from a variety of Federal, state[,] and local sources”).

       In contrast to DHS’s refusal to provide any information regarding how air
departures are entered into the TECS system, the government has explained in detail
the procedure for recording license numbers of vehicles passing through the border
by land. In United States v. Puente, 826 F.2d 1415, 1417 (5th Cir. 1987), for example,


      5
       Rodriguez received a copy of the TECS-II document pursuant to a FOIA
request, for example.

                                         -15-
the government submitted evidence that explained how the “TECS computer
printouts” in that case were generated:

      The Customs Service requires its employees to record in the TECS
      system the license plate number of every vehicle coming into the United
      States from Mexico at the Eagle Pass border checkpoint. As the
      automobile approaches the checkpoint, a Customs Service official
      routinely enters the license plate number into the TECS computer; . . . .
      If the computer search reveals no information [suggesting the vehicle
      should be stopped], the automobile is allowed to proceed through the
      checkpoint. As the vehicle passes the official operating the TECS
      computer, that person verifies that the correct license number has been
      entered in the system by matching the license number on the automobile
      with that displayed on the computer screen. All the entries into the TECS
      system are later stored in a central system and retrieved as needed . . . .

See United States v. Orozco, 590 F.2d 789, 793 (9th Cir. 1979) (describing CBP’s
procedure as “a relatively simple one,” involving a customs inspector entering license
numbers into the computer); see also United States v. Cabrera-Beltran, 660 F.3d 742,
750-53 (4th Cir. 2011) (citing Orozco and Puente and concluding that TECS records
“show[ing] that the defendant . . . crossed the border on certain dates and in certain
vehicles” were not testimonial). Because the departure information set forth in the
TECS-II document may not have been “produced by public officials during the ordinary
course of their duties,” and because DHS refused to explain how that information came
to be recorded in the TECS system, we question whether the January 21, 2005,
departure information set forth in the TECS-II document is entitled to a presumption of
reliability.

      Even assuming that the departure information was presumptively reliable, we are
not sure what more Rodriguez could have done to rebut the presumption. Rodriguez
presented two bank deposit slips on which he handwrote January 21, 2005; the bank
time-stamped those slips 10:16 and 2:53, respectively; and the bank date-stamped those


                                          -16-
slips January 21, 2005. Although the bank manager testified that anyone can make a
deposit, Rodriguez testified that, at that time, he was the only person who deposited
funds into his business’s bank account. The handwriting on those deposit slips appears
to be the same as the handwriting on the counter-withdrawal forms that Rodriguez had
signed in the presence of a teller, and a handwriting expert opined that the handwriting
on the deposit slips was Rodriguez’s. Moreover, Rodriguez submitted copies of the
third-party checks that made up the January 21, 2005, deposits. Those checks, some of
which were dated January 21, 2005, appear to be mostly paychecks issued by businesses
to employees. With respect to the third-party checks dated January 21, 2005, we can
reasonably infer the following: the employer issued a paycheck to its employee, who
cashed the check at Rodriguez’s grocery store on the very day it was received; after
cashing the employee’s paycheck, Rodriguez then brought those checks to the bank,
where he completed a deposit slip and recorded by hand the amount of each check,
deposited the funds in his business account, and the teller stamped his deposit slips
January 21, 2005. The IJ did not address this evidence, however, except to say that
Rodriguez “provided evidence relating to bank deposits and withdrawals around
January 21, 2005, in an effort to establish he was present to make deposits and
withdrawals and could not have left the country.” The BIA similarly dismissed the
evidence. See Gutierrez-Rostran v. Lynch, 810 F.3d 497, 500 (7th Cir. 2016), petition
for cert. filed, 84 U.S.L.W. 3589 (U.S. Apr. 8, 2016) (No. 15-1266) (“Neither the
immigration judge nor the . . . Board of Immigration Appeals gave a reason for
doubting the weight or truthfulness of the evidence . . . . Admissible, pertinent, credible
evidence can’t just be ignored . . . ; reasonable grounds must exist, and be articulated
to justify rejection of such evidence.”). By virtue of this evidence showing that he was
in Rochester, any reasonable adjudicator would be compelled to find that Rodriguez
rebutted any presumption of reliability accorded the information set forth in the TECS-
II document that he departed the United States by plane from Houston at 2:24 p.m. on
January 21, 2005.




                                           -17-
       The TECS-II document was the only evidence of a January 21, 2005, departure.
Because Rodriguez rebutted any presumption of reliability that might otherwise be
accorded that information, and because DHS has declined to provide any foundation for
the departure information, the record is devoid of any reliable evidence that Rodriguez
left on January 21, 2005. We thus conclude that the administrative finding that
Rodriguez departed on that date is unsupported by substantial evidence.

       We turn then to the draft and final I-213s, which the government argues
constitute evidence that Rodriguez told two different immigration officers that he
entered without inspection. According to the BIA, the IJ did not rely upon either the
draft or the final I-213 as evidence that Rodriguez departed on January 21, 2005, and
thus he was “not prejudiced by not having an opportunity to testify concerning their
preparation.” The BIA relied upon those documents, however, as “indicat[ing] the
respondent entered the United States without inspection.”

        Form I-213s have long been considered reliable evidence. “Absent any
indication that a Form I-213 contains information that is incorrect . . . , that document
is inherently trustworthy and admissible as evidence to prove alienage and
deportability.” Matter of Barcenas, 19 I. & N. Dec. 609, 611 (BIA 1988). As set forth
above, the final I-213 states that Rodriguez “claim[ed] to enter the U.S. on or about
October 2005 at or near San Ysidiro [sic], CA.” Rodriguez has maintained throughout
these proceedings that he last entered lawfully in October 2004 at San Ysidro; that he
told Agent Burrows that he entered in October 2004 or 2005; and that Burrows did not
speak Spanish well. The final I-213 also states that Rodriguez “was not inspected or
admitted by an Immigration Officer at a designated Point of Entry.” Despite the
government’s assertion that Rodriguez told Burrows that he had entered without
inspection, the source of the information is unclear from the face of the document. The
final I-213 does not attribute that statement to Rodriguez, unlike many other statements
in the document. Although the government’s assertion may be correct, it is equally
plausible that Burrows copied that information from the draft I-213 or deduced that

                                          -18-
Rodriguez had entered without inspection from the arrival and departure information
set forth in the TECS system.

       The draft I-213 bears a handwritten note that says, “Admit EWI.” The
government asserts that the notation indicates that Rodriguez told Agent Williams that
he had entered without inspection. While that may be a correct interpretation, the draft
I-213 also states that Rodriguez last entered the United States in September 2004, a date
that precedes Rodriguez’s lawful October 2004 entry and differs from the October 2005
date set forth in the final I-213 and alleged in the Notice to Appear. There is no
evidence to explain the inconsistencies between the draft and final I-213s.

       The government argues that the lack of evidence means that Rodriguez failed to
rebut the presumption of reliability that applies to the final I-213. The BIA
acknowledged, however, that Rodriguez was not given an opportunity to present
evidence regarding the preparation of the draft or final I-213s. The IJ denied
Rodriguez’s request to subpoena Agent Burrows, did not permit Rodriguez to call
Agent Williams to testify, and indicated at the October 6, 2010, hearing that
Rodriguez’s testimony should focus on whether he departed on January 21, 2005. The
IJ then denied Rodriguez’s request to testify during the May 16, 2013, hearing, limiting
the hearing to testimony by Rodriguez’s witnesses. Rodriguez thus did not have an
opportunity to rebut the statements in the final I-213 that he had entered without
inspection in October 2005 or the “[a]dmit EWI” notation in the draft I-213.

      We reject the BIA’s conclusion that Rodriguez “was not prejudiced by not having
an opportunity to testify concerning [the draft and final I-213s] preparation.” It would
be fundamentally unfair to rely on those documents as the only evidence that Rodriguez
entered without inspection in the absence of an opportunity for Rodriguez to present
evidence concerning the manner in which they were prepared. See Nyama v. Ashcroft,
357 F.3d 812, 816 (8th Cir. 2004) (per curiam) (“The sole test for admission of



                                          -19-
evidence is whether the evidence is probative and its admission is fundamentally fair.”
(citation omitted)).

       We question whether a reasonable adjudicator could conclude that Rodriguez did
not meet his burden of establishing by clear and convincing evidence that he was
lawfully present pursuant to a prior admission.6 Rodriguez presented substantial
documentary evidence that he remained in the United States throughout 2005, with the
IJ and the BIA relying on the TECS-II document as evidence that he had departed from
the United States. Once the TECS-II document is set aside, the record contains no
evidence of a departure from the United States, leaving the draft and final I-213s as the
only evidence that Rodriguez entered the United States without inspection and without
admission or parole. The draft and final I-213s set forth different entry dates
and—according to the BIA—“have several other differences as well.” Accordingly, we
remand the case for the limited purpose of allowing Rodriguez to present evidence
regarding the draft and final I-213s.

      The petition for review is granted, and the case is remanded for further
proceedings consistent with this opinion. We retain jurisdiction should there be another
appeal.
                        ______________________________




      6
        The government has argued that if Rodriguez last entered lawfully in October
2004, he overstayed his visa and thus cannot show that he “is lawfully present,” as
required by 8 U.S.C. § 1229a(c)(2)(B). The government has either forfeited or waived
this argument by failing to raise it below. See Thiam v. Gonzales, 496 F.3d 912, 914
n.1 (8th Cir. 2007) (“Ordinarily, we do not consider an argument raised for the first
time on appeal.” (citation omitted)).

                                          -20-